157 S.W.3d 410 (2005)
STATE of Missouri, Respondent,
v.
Joseph R. GIBSON, Appellant.
No. WD 62806.
Missouri Court of Appeals, Western District.
March 15, 2005.
Sarah Weber Patel, Assistant Appellate Defender, Kansas City, MO, for Appellant.
Deborah Daniels, Assistant Attorney General, Jefferson City, MO, for Respondent.
*411 Before SPINDEN, P.J., HOWARD and NEWTON, JJ.

ORDER
PER CURIAM.
A jury convicted Appellant, Joseph Gibson, of assault in the third degree and unlawful use of a weapon. The trial court sentenced Gibson as a prior and persistent offender to concurrent sentences of 365 days in jail for the assault and seven years in the custody of the Department of Corrections for unlawful use of a weapon.
On appeal from the judgment entered upon his conviction, Gibson claims that the trial court erred in overruling his motions for judgment of acquittal and sentencing him for unlawful use of a weapon because the evidence was insufficient for a jury to find beyond a reasonable doubt that Gibson knowingly shot a firearm into the victim's car.
We affirm. Rule 30.25(b).